     Case 9:20-cv-00023-DLC-KLD Document 13 Filed 05/26/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                         FILED
                                                                      MAY 2 6 2020
                                                                   Clerk us 0 - .
R.C. and J.M., individually and as parents                           Di 't . . . ,strict Court
                                                                        s net Of Montana
and guardians of A.M., a minor child, and        CV 20--23-M-DLC-ImBiouia
A.M., a minor child,

                     Plaintiffs,

        V.                                                 ORDER

 FAMILY SOLUTIONS, INC., an Idaho
 corporation, d/b/a TURNING WINDS
 BEHAVIORAL HEAL TH,

                     Defendant.


      Pursuant to Plaintiffs' Notice of Voluntary Dismissal (Doc. 12) and Federal

Rule of Civil Procedure 41(a)(l)(A)(i),

      IT IS ORDERED that this action is DISMISSED WITHOUT PREJUDICE.

All deadlines are VACATED, and any pending motions are DENIED as moot.

      DATED this 2.b.U.ofMay, 2020.




                                             Dana L. Christensen, District Judge
                                             United States District Court
